DILLON, Circuit Judge.
That the defendants’ purchase is one which cannot stand, under the bankrupt act, as against the assignee, is very dear upon the admitted facts and undisputed testimony. The judgment should not, therefore, be reversed except for errors of law, occurring on the trial, prejudicial to the defendants. On the argument two such errors are urged, which will briefly be noticed:
1. One of the defendants paid $300 and the other $700 of the purchase money. The .$700 was confessedly paid by a debt owing to the purchaser by the bankrupt, and the answer admits the same as respects the $300 paid by the other defendant, and he is concluded oil this point by the admission in the pleadings. *752The answer, the testimony, and'the bill of sale, show a joint purchase by the defendants of Hartman’s property. The court charged the jury “That if these two defendants purchased the property together, the consequences resulting to the one are the same as to the other.” It is -urged that the court erred in this, and that the jury ought to have been' allowed to find separate verdicts or amounts against the defendants, proportioned to the sums which they respectively paid for the property. But as they bought the whole property together, as a joint purchase, the instruction of the court is manifestly correct.
As to degree of diligence on the part of a purchaser out of the usual course of business, see opinion of the supreme court of the .United States in Walbrun v. Babbitt [16 Wall. (83 U. S.) 577] December term, 1872, affirming judgment of the circuit court [Case No. 694].
' 2. The court, in substance, also instructed ■the jury that the fact that the sale by the bankrupt to the defendants was out of the usual course of business, was prima facie evidence of fraud, and that the law devolved upon the defendants the burden of proof to show that the sale was fair, and that they had made diligent inquiries as to the solvency of Hartman before purchasing. The objection made to this charge is to that portion which requires that they should have made diligent inquiries.
The degree of inquiry which devolves as a duty' upon a person who proposes to make a purchase out of the usual course of the business of the seller depends upon the circumstances of the particular transaction. Such a person must, in all cases, make a reasonable inquiry as to the right of the seller to make the proposed sale. In the case before us there were other circumstances showing that the defendants’ purpose was to obtain a preference, and the charge of the court must be looked at in the light of the case before it. And we think the ease was such as to justify the court in saying that it was the defendants’ duty to make diligent in’quiry as to the right of the bankrupt to make the proposed sale. At all events, upon the facts known to the defendants, the proposed sale was in contravention of the bankrupt law, and the defendants were not prejudiced by the instruction.
The judgment is affirmed.
Affirmed.